NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 19a0631n.06

                                       Case No. 19-3130

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                               FILED
FIRAS KHAYRI NISSAN,                               )                        Dec 20, 2019
                                                   )                    DEBORAH S. HUNT, Clerk
       Petitioner,                                 )
                                                   )       ON PETITION FOR REVIEW
v.                                                 )       FROM THE UNITED STATES
                                                   )       BOARD   OF  IMMIGRATION
WILLIAM P. BARR, Attorney General,                 )       APPEALS
                                                   )
       Respondent.                                 )


       BEFORE: BATCHELDER, WHITE, and THAPAR, Circuit Judges.

       PER CURIAM.         Firas Nissan challenges the administrative decision denying his

applications for immigration relief. We deny his petition for review.

       Nissan is an Iraqi national and a Christian who reopened his removal proceedings to pursue

withholding of removal and protection under the Convention Against Torture. Among other

evidence, he submitted written statements (or “declarations”) by three proposed experts on

conditions in Iraq. The declarations opined that Nissan would be at a high risk of persecution or

torture in his home country.

       But the government objected that two of Nissan’s experts—immigration lawyer Rebecca

Heller and journalist Daniel Smith—weren’t qualified to make such predictions. The immigration

judge (“IJ”) agreed, excluded Heller’s declaration, and ignored the opinion statements in Smith’s.

But Smith’s declaration also included factual statements from his firsthand experience and the IJ

admitted those statements as nonexpert evidence. Ultimately, the IJ denied relief, finding in a
Case No. 19-3130, Nissan v. Barr


thorough opinion that Nissan wasn’t a credible witness and hadn’t proven multiple facts essential

to his claims.

       Nissan then challenged Heller and Smith’s disqualification before the Board of

Immigration Appeals (“BIA”). But the BIA didn’t decide whether the IJ had erred because it

determined the error (if there was one) was harmless anyway. The BIA found that to the extent

Heller’s and Smith’s declarations discussed general conditions in Iraq, they were consistent and

cumulative with other evidence in the record. It also noted that because hearsay is often admissible

in removal proceedings, the wrongful exclusion of expert opinion evidence is less prejudicial than

it would be under the Federal Rules of Evidence.

       On appeal, Nissan once again argues that the IJ erred by disqualifying his experts. Because

the BIA reviewed the IJ’s decision and issued a separate opinion without adopting the IJ’s

reasoning, we review the BIA’s decision, not the IJ’s. Khalili v. Holder, 557 F.3d 429, 435 (6th

Cir. 2009). And the BIA’s explanations for why any error was harmless hold up.

       Heller’s declaration. Heller discussed armed conflicts among ISIS, the Iraqi government,

government-allied Shia militias, and Kurdish militias. As relevant here, Heller emphasized that

ISIS, Shia militias, government forces, and other non-state actors pose a threat to religious

minorities and U.S.-affiliated Iraqis. Although Heller provided some additional anecdotes, these

topics are amply covered in the record. So Heller’s statement was cumulative.

       Smith’s declaration. The same goes for much of Smith’s declaration. It too discussed

ethnic and religious conflict in Iraq. One distinctive feature of Smith’s declaration was his

prediction that the Iraqi government would detain Nissan indefinitely on arrival and that he would

probably be tortured while in detention. This prediction, Smith said, was based on what he’d




                                               -2-
Case No. 19-3130, Nissan v. Barr


learned from his sources in the Iraqi government. The bulk of Smith’s declaration summarized

those conversations.

        This is where the BIA’s point about hearsay comes in. The IJ only excluded Smith’s

opinion: his bottom-line prediction that Nissan would probably be tortured. The basis of that

prediction—what Smith’s sources had told him about Iraqi customs practices—was before the IJ.

And thanks to the relaxed evidentiary rules of removal proceedings, all of it could be considered

for its truth. Thus, even if the IJ had accepted Smith as an “expert,” the factual picture in the record

wouldn’t be different.

        Moreover, the BIA did not rule on Heller and Smith’s qualifications nor on the IJ’s

exclusion of their declarations. Instead, the BIA concluded that, even if the IJ erred by excluding

the expert declarations, Nissan did not show the error resulted in sufficient prejudice. Nissan does

not explicitly argue that the BIA erred in this determination; he argues that Heller’s declaration

provides information pertinent to “Nissan’s fear of torture by the PMFs [the Shia militias],” and

Smith’s declaration provides “information about the risk of torture for criminal deportees in Iraqi

prisons and detention centers.” Petitioner Br. at 10–11. As discussed, Smith’s observations were

admitted and Heller’s were cumulative. Thus, Nissan has not established that he was prejudiced

by the exclusion.

        Nissan also points to an IJ order granting deferral of removal to an Iraqi Chaldean Christian

and to two BIA decisions remanding cases due to the exclusion or improper weighing of expert

testimony, one of which dealt specifically with Heller and Smith.1 Here, Nissan’s claim is not

technically one “that the BIA violated its own precedent; these decisions are unpublished and,


1
  One paragraph in Nissan’s brief appears to quote a published BIA decision for the proposition “that Daniel Smith is
appropriately considered an expert witness.” Petitioner Br. at 15 (citing, and apparently quoting, Matter of D-R-, 25
I. & N. Dec. 445, 459 (BIA 2011)). But D-R- doesn’t contain that language or anything else relevant to Nissan’s
argument. As far as we can tell, the BIA has never issued a published opinion mentioning Smith.

                                                       -3-
Case No. 19-3130, Nissan v. Barr


therefore, not formally binding on the agency.” Ishac v. Barr, 775 F. App’x 782, 788 (6th Cir.

2019). The BIA does not give precedential value to its unreported decisions. Jomaa v. United

States, 940 F.3d 291, 298 (6th Cir. 2019). Rather, Nissan’s claim is that the BIA acted arbitrarily

by denying his appeal while granting relief in similar situations.

       In certain circumstances, the BIA’s failure to explain inconsistent outcomes may raise “an

inference of arbitrary decisionmaking.” Ishac, 775 F. App’x at 788. As in Ishac, however, “here

the reasons for the inconsistent outcomes are readily apparent.” Id. at 789. In Nissan’s case, the

BIA concluded that the omitted testimony was cumulative and the omission non-prejudicial. The

BIA decisions that Nissan cites reach no similar conclusion. As for the IJ order, a single decision

by an IJ provides no basis to infer arbitrary action by the BIA.

       No doubt, like cases should be treated alike, and an agency should explain itself when it

changes or contradicts its own view of the law. But courts have also recognized that some degree

of inconsistency “is unavoidable—after all, administrators are not automatons.” Henry v. INS, 74
F.3d 1, 5–6 (1st Cir. 1996); see also Zhang v. Gonzales, 452 F.3d 167, 173 (2d Cir. 2006). Just as

“one swallow doesn’t make a summer,” “one inconsistent precedent” doesn’t make a decision

arbitrary and capricious. NLRB v. Sunnyland Packing Co., 557 F.2d 1157, 1160 (5th Cir. 1977).

       And all this is assuming there’s a conflict in the first place. Two cases that seem similar to

us may not have looked that way to the IJs or BIA members who decided them. Maybe because

the parties in the two cases pressed different issues. Ishac, 775 F. App’x at 789. Or maybe because

they developed different evidence. Ashafi v. Holder, 418 F. App’x 447, 450 (6th Cir. 2011). Every

removal proceeding rests on a unique factual record (as does every other sort of quasi-judicial

administrative action).




                                                -4-
Case No. 19-3130, Nissan v. Barr


       In the end, Nissan hasn’t shown that the BIA’s decision was unlawful or irrational. Thus,

we deny his petition.




                                             -5-